652 F.2d 28
HOMESTAKE MINING COMPANY, a corporation, Plaintiff-Appellee,v.WASHINGTON PUBLIC POWER SUPPLY SYSTEM, Defendant-Appellant.
No. 79-4576.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted June 9, 1981.Decided July 27, 1981.

Appeal from the United States District Court for the Northern District of California; Charles B. Renfrew, District Judge, Presiding.
Phillip H. Ginsberg, Houghton, Cluck, Coughlin & Riley, Seattle, Wash., for defendant-appellant.
Eric W. Jorgensen, Brobeck, Phleger & Harrison, San Francisco, Cal., for plaintiff-appellee.
Before GOODWIN, SKOPIL, and REINHARDT, Circuit Judges.
PER CURIAM:


1
We affirm the judgment of the district court substantially for the reasons set forth in its decision, reported at 476 F.Supp. 1162 (N.D.Cal.1979).


2
AFFIRMED.